Citation Nr: 0409178	
Decision Date: 04/08/04    Archive Date: 04/16/04

DOCKET NO.  96-27 332	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to a rating in excess of 30 percent for 
schizophrenia, undifferentiated type, for the period 
beginning March 2, 1999.

(The issue of entitlement to a rating in excess of 30 percent 
for schizophrenia, undifferentiated type, for the period 
prior to March 2, 1999, is the subject of separate decision).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel

INTRODUCTION

The veteran had active military service from October 1969 to 
August 1972.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a January 1996 rating decision, which assigned a 
10 percent rating for the veteran's previously service-
connected schizophrenia, undifferentiated type.  The Board 
remanded this case in July 1998.  By an April 2002 rating 
decision, the RO increased the rating for the veteran's 
psychiatric disability to 30 percent, effective beginning 
March 2, 1999.  In December 2002, the Board determined that 
the issue of entitlement to a rating in excess of 30 percent 
for schizophrenia, undifferentiated type, for the period 
beginning March 2, 1999, required further development.  This 
remand is part of that required development.   

In December 2002, the Board also determined that a rating of 
30 percent (and no greater) was warranted for the veteran's 
schizophrenia for the period prior to March 2, 1999.  In 
September 2003, the United States Court of Appeals for 
Veterans Claims (CAVC) vacated the denial of a rating in 
excess of 30 percent of that earlier period and remanded for 
further adjudication.  This issue is discussed in a separate 
Board decision.   

REMAND

The Board is REMANDING this claim to the RO via the Appeals 
Management Center, in Washington, DC.  VA will notify you if 
further action is required on your part. 

In March 2003, the Board requested any outstanding VA 
treatment records from the VA Medical Center (VAMC) in San 
Juan, Puerto Rico, for the period beginning in March 2002.  
It does not appear that a reply to this request or any 
requested VA records were received.  On remand, the RO should 
obtain any outstanding VA treatment records. 

The claims folder includes the report of a VA psychiatric 
examination conducted in June 2003.  Obviously, this was 
received subsequent to the issuance of the last supplemental 
statement of the case in May 2002.  Neither the veteran nor 
his representative have waived RO review of this document, 
and therefore it must be returned to the RO for initial 
consideration (along with any newly obtained VA treatment 
records).  

Accordingly, the Board REMANDS this case to the RO for the 
following:

1.  Obtain any outstanding VA medical 
records of psychiatric treatment of the 
veteran since March 2002.  

2.  Review the claims file and ensure 
that any remaining notification and 
development action(s) required by 
38 U.S.C.A. §§ 5102, 5103, and 5103A 
(West 2002) are fully satisfied.  See 
also 38 C.F.R. § 3.159 (2002). 

3.  Thereafter, if the claim concerning a 
rating in excess of 30 percent for the 
period beginning March 2, 1999, remains 
denied, provide the veteran and his 
representative with a supplemental 
statement of the case.  The supplemental 
statement of the case must contain notice 
of all relevant actions taken on the 
claim for benefits, to include a summary 
of the evidence (including all documents 
associated with the claims file since the 
May 2002 supplemental statement of the 
case was issued) and discussion of all 
pertinent legal authority.  Allow an 
appropriate period of time for response.

Thereafter, subject to current appellate procedures, return 
the case to the Board for further appellate consideration, if 
appropriate.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

Expeditious handling is required of all claims remanded by 
the Board or by the CAVC.  See The Veterans' Benefits 
Improvements Act of 1994, Pub. L. No. 103-446, § 302, 108 
Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes); see also M21-1, Part IV, 
paras. 8.43 and 38.02.




	                  
_________________________________________________
JOAQUIN AGUAYO-PERELES
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board is appealable to the CAVC.  
38 U.S.C.A. § 7252 (West 2002).  This remand is in the nature 
of a preliminary order and does not constitute a decision of 
the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2003).


